Form of Amendment to the Investment Advisory Agreement USAA Asset Management Company 9800 Fredericksburg Road San Antonio, TX78288 Gentlemen: Pursuant to Section 1(b) of the Advisory Agreement dated as of August 1, 2006, between USAA Mutual Funds Trust (the Trust) and USAA Investment Management Company as transferred to USAA Asset Management Company (AMCO) (the Manager), please be advised that the Trust has established four new series of its shares, namely, the Cornerstone Conservative Fund, Cornerstone Moderately Conservative Fund, Cornerstone Aggressive Fund, and Cornerstone Equity Fund (the Funds), and please be further advised that the Trust desires to retain the Manager to render investment advisory services under the Advisory Agreement to the Funds at the fees stated below: ADVISORY FEE SCHEDULE USAA Cornerstone Conservative Fund 0.00%* USAA Cornerstone Moderately Conservative Fund 0.50% USAA Cornerstone Aggressive Fund 0.75% USAA Cornerstone Equity Fund 0.00%* * The USAA Cornerstone Conservative Fund and the USAA Cornerstone Equity Fund initially will be structured as funds-of-funds portfolios.However, each such Fund reserves the right at any time in the future, subject to the approval of the Board of Trustees, to cease operating as a fund-of-funds and instead to invest directly in equity, fixed income and other instruments issued by operating companies and other types of issuers (which may include investment company issuers).If the Cornerstone Conservative Fund or the Cornerstone Equity Fund is restructured to invest directly in equity, fixed income and other instruments issued by operating companies and other types of issuers, the investment management fee will be equal to an annual rate of 0.50% of average daily net assets for the USAA Cornerstone Conservative Fund and 0.75% of average daily net assets for the USAA Cornerstone Equity Fund. In addition, revised Schedule A to the Advisory Agreement reflecting the addition of the Funds to the Advisory Agreement is attached hereto as Exhibit A and is hereby approved. Please state below whether you are willing to render such services at the fee stated above. USAA MUTUAL FUNDS TRUST Attest: By: Christopher P. Laia Daniel S. McNamara Secretary President Dated: We, as the sole shareholder of the above named Funds, do hereby approve the Advisory Agreement and are willing to render investment advisory services to the USAA Cornerstone Conservative Fund, USAA Cornerstone Moderately Conservative Fund, USAA Cornerstone Aggressive Fund, and USAA Cornerstone Equity Fund at the fees stated above. In addition, we approve Exhibit A hereto as revised Schedule A to the Advisory Agreement. USAA ASSET MANAGEMENT COMPANY Attest: By: Christopher P. Laia R. Matthew Freund Secretary Senior Vice President Dated: EXHIBIT A SCHEDULE A TO ADVISORY AGREEMENT LISTING OF FUNDS NAME OF FUND Aggressive Growth Fund Capital Growth Fund California Bond Fund California Money Market Fund Cornerstone Conservative Fund Cornerstone Moderate Fund Cornerstone Moderately Conservative Fund Cornerstone Moderately Aggressive Fund Cornerstone Aggressive Fund Cornerstone Equity Fund Emerging Markets Fund First Start Growth Fund Global Opportunities Fund Government Securities Fund Growth & Income Fund Growth and Tax Strategy Fund Growth Fund High Income Fund Income Stock Fund Income Fund Intermediate-Term Bond Fund International Fund Managed Allocation Fund Money Market Fund New York Bond Fund New York Money Market Fund Precious Metals and Minerals Fund Real Return Fund Science & Technology Fund Short-Term Bond Fund Small Cap Stock Fund Target Retirement Income Fund Target Retirement 2020 Fund Target Retirement 2030 Fund Target Retirement 2040 Fund Target Retirement 2050 Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund Tax Exempt Money Market Fund Tax Exempt Short-Term Fund Treasury Money Market Trust Total Return Strategy Fund Ultra Short-Term Bond Fund Value Fund Virginia Bond Fund Virginia Money Market Fund World Growth Fund Schedule B-1 to Advisory Agreement - Listing of Funds with Performance Adjustment Name of Fund1 Performance Index Annual Basic Fee Rate Aggressive Growth Fund Lipper Large-Cap Growth Funds Index * Cornerstone ModerateFund Lipper Balanced Funds Index .75% California Bond Fund Lipper California Municipal Debt Funds Index ** Capital Growth Fund Lipper Global Funds Index .85% Cornerstone Moderately AggressiveFund Lipper Global Flexible Funds Index .75% Emerging Markets Fund Lipper Emerging Markets Funds Index 1.00% First Start Growth Fund Lipper Flexible Portfolio Funds Index .75% Government Securities Fund Lipper Intermediate U.S. Government Funds Index .125% Growth & Income Fund Lipper Multi-Cap Core Funds Index .60% Growth and Tax Strategy Fund Composite Consisting of 51% of the Lipper General Municipal Bond Funds Index and 49% of the Lipper Large Cap Core Funds Index .50% Growth Fund Lipper Large-Cap Growth Funds Index .75% High Income Fund Lipper High Current Yield Index .50% Income Stock Fund Lipper Equity Income Funds Index .50% Income Fund Lipper Corporate Debt Funds A Rated Index .24% Intermediate-Term Bond Fund Lipper Intermediate Investment Grade Debt Funds Index *** Tax Exempt Intermediate-Term Fund Lipper Municipal Debt Funds Index .28% International Fund Lipper International Funds Index .75% Tax Exempt Long-Term Fund Lipper General Municipal Debt Funds Index .28% New York Bond Fund Lipper New York Municipal Debt Funds Index ** Precious Metals and Minerals Fund Lipper Gold Funds Index .75% Science & Technology Fund Lipper Science & Technology Funds Index .75% Tax Exempt Short-Term Bond Fund Lipper Short Investment Grade Debt Funds Index .24% Short-Term Fund Lipper Short Municipal Debt Funds Index .28% Small Cap Stock Fund Lipper Small-Cap Core Funds Index .75% Total Return Strategy Fund Lipper Flexible Portfolio Funds Index .65% Ultra Short-Term Bond Fund Lipper Ultra Short Funds Index .24% Value Fund Lipper Multi-Cap Value Funds Index .75% Virginia Bond Fund Lipper Virginia Municipal Debt Funds Index ** World Growth Fund Lipper Global Funds Index .75% * The fee is computed at one-half of one percent (.50%) of the first $750 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $750 million but not over $1.5 billion, and one-third of one percent (.33%) of the portion of average net assets over $1.5 billion. ** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million.In calculating the fee for the Fund, the average net assets of the California Bond Fund, the New York Bond Fund, and the Virginia Bond Fund are combined with the average net assets of the California Money Market Fund, the Ney York Money Market Fund, and the Virginia Money Market Fund, respectively, and the fee is allocated pro rata based upon the average net assets of the two Funds. *** The fee is computed at one-half of one percent (.50%) of the first $50 million of average net assets, two-fifths of one percent (.40%) of the portion of average net assets over $50 million but not over $100 million, and three-tenths of one percent (.30%) of the portion of average net assets over $100 million. 1 The Performance Adjustment initially will be determined by reference to the sole outstanding class of shares of each Fund.If, in the future, a Fund offers more than one class of shares, the Performance Adjustment for that Fund will continue to be determined by reference to the initial class of shares, unless the Board determines otherwise. Schedule B-2 to Advisory Agreement - Performance Adjustment Rate EQUITY FUNDS Aggressive Growth Fund Cornerstone Moderate Fund Capital Growth Fund Cornerstone Moderately Aggressive Fund Emerging Markets Fund First Start Growth Fund Growth & Income Fund Growth Fund Income Stock Fund International Fund Science & Technology Fund Small Cap Stock Fund Total Return Strategy Fund Value Fund World Growth Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 100 to 400 +/- 401 to 700 +/- 701 and greater +/- 4 +/- 5 +/- 6 FIXED INCOME FUNDS California Bond Fund Government Securities Fund Growth and Tax Strategy Fund High Income Fund Income Fund Intermediate-Term Bond Fund Tax Exempt Intermediate-Term Fund Tax Exempt Long-Term Fund New York Bond Fund Short-Term Bond Fund Tax Exempt Short-Term Fund Ultra Short-Term Bond Fund Virginia Bond Fund Over/Under Performance Relative to Index (in basis points) Performance Adjustment Rate (in basis points as a percentage of average net assets) +/- 20 to 50 +/- 51 to 100 +/- 101 and greater +/- 4 +/- 5 +/- 6
